Case: 1:21-cv-00088-SNLJ Doc. #: 5 Filed: 06/14/21 Page: 1 of 9 PagelD #: 37

EXHIBIT A 21BT-CV00831

IN THE CIRCUIT COURT OF BUTLER COUNTY
STATE OF MISSOURI

VICTORIA BARNETT,

Plaintiff, Cause No.
Vs. Div.
POPLAR BLUFF REGIONAL

PERSONAL INJURY -
MEDICAL MALPRACTICE

MEDICAL CENTER, LLC,

SERVE: Registered Agent
CSC- Lawyers Incorporating
221 Bolivar Street
Jefferson City, MO 65101 DEMAND FOR JURY TRIAL
And

POPLAR BLUFF HMA PHYSICIAN
MANAGEMENT, LLC

SERVE: Registered Agent
CSC-Lawyers Incorporating
221 Bolivar Street
Jefferson City, MO 65101

And

TRACY SAMBO, M.D.,

SERVE: 578 Jupiter Road
Camdenton, MO 65020-4444

Ne eet Ne ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee es es a eee es eee ee ee wes we

Defendants.
PETITION
COUNT |I- MEDICAL NEGLIGENCE AGAINST ALL DEFENDANTS

COMES NOW Plaintiff, Victoria Barnett, by and through counsel, and for her

Count | against defendants, states as follows:

Wd €7:20 - LZ0z ‘8z Iludy - sa(ing - payly Ajjediuo.j98|3

 
Case: 1:21-cv-00088-SNLJ Doc. #: 5 Filed: 06/14/21 Page: 2 of 9 PagelD #: 38

1. Plaintiff Victoria Barnett is and was at ail times mentioned herein a resident of
the State of Missouri.

2. That at all times mentioned defendant Poplar Bluff Regional Medical Center,
LLC was a Missouri Limited Liability Company organized and existing pursuant to law;
that the acts and omissions of said defendant were performed by and through its
agents, servants and employees, including but not limited to Tracy Sambo, M.D.

3. That at all times mentioned defendant Poplar Bluff HMA Physician
Management, LLC was a Missouri Limited Liability Company organized and existing
pursuant to law; that the acts and omissions of said defendant were performed by and
through its agents, servants, and employees, including but not limited to Tracy Sambo,
M.D.

4. That at all times mentioned, defendant Tracy Sambo, M.D. was a physician
and surgeon providing medical services in and about the Poplar Bluff and Butler County
areas.

5. That at all times mentioned defendant Tracy Sambo, M.D. acted both in her
individual capacity and as the agent, servant and/or employee of defendants Poplar
Bluff Regional Medical Center, LLC and Poplar Bluff HMA Physician Management, LLC.

6. Venue is proper in the Circuit Court of the County of Butler pursuant to RSMo.
§508.010, as the events that gave rise to this lawsuit occurred in the County of Butler,
Missouri.

7. Beginning on or about May 6, 2019, plaintiff Victoria Barnett was under the

ala

AyWearuoyo

Jang - pall}

 
Case: 1:21-cv-00088-SNLJ Doc. #: 5 Filed: 06/14/21 Page: 3 of 9 PagelD #: 39

care of defendants for conditions in and about her abdomen and gall bladder and
continued under the defendants’ treatment for care of her injuries until at least May 8,
2019.

8. That on May 7, 2019, defendant Tracy Sambo, M.D. performed at Poplar Bluff
Regional Medical Center, LLC a laparoscopic cholecystectomy on plaintiff for a
preoperative and post-operative diagnosis and treatment of cholecystitis.

9. That during said surgery of May 7, 2019, defendant Tracy Sambo, M.D.
injured and damaged plaintiff's ductal system and surrounding structures.

10. That on May 8, 2019, a post-operative HIDA scan revealed a bile leak as well
as no activity being seen in plaintiff's small bowel.

11. That on May 9, 2019, plaintiff was admitted to Barnes Jewish Hospital, where
on May 10, 2019, she underwent the first of several ERCPs and stent placements
necessitated by the injury caused during the surgery performed by defendants on May
7, 2019.

12. That while a patient under the care of defendants as aforesaid, defendants
failed to use that degree of care, skill and learning ordinarily used under the same or
similar circumstances by other members of their profession thereby constituting
negligence and which negligence was committed in the following respects, to-wit:

a) That defendants failed to properly perform surgery on Victoria Barnett
on May 7, 2019 by injuring and damaging her ductal system and surrounding
structures;

b) That defendants failed to recognize that they had improperly performed

Ahionigja]
S|U0No8|4

- payi4 Aye

Janna

y [Cy

 
Case: 1:21-cv-00088-SNLJ Doc. #: 5 Filed: 06/14/21 Page: 4 of 9 PagelD #: 40

surgery and injured and damaged plaintiff's ductal system during the surgery of May 7,
2019;

c) That defendants failed to timely diagnose and/or properly treat the
injured and damaged ductal system during the improperly performed surgery on May 7,
2019;

d) That defendants failed to properly identify and/or protect internal
structures, including but not limited to the ductal system, during the surgery of May 7,
2019;

e) That defendants cut, perforated and/or damaged the
ductal system and surrounding structures while performing surgery on May 7, 2019;

f) That defendants failed to do an intraoperative cholangiogram to
identify plaintiffs anatomy so as to not damage the ductal system and surrounding
structures;

g) That defendants improperly clipped structures following the injury to
the ductal system and surrounding structures, causing back up and damage to
plaintiff's liver.

h) That defendants failed to completely identify plaintiffs anatomy before
placing one or more surgical clips, or take into account the damaging effect of the clip
placement;

i) That defendants failed to provide plaintiff with proper and complete
informed consent prior to the May 7. 2019 surgery, including but not limited to failure to
inform plaintiff that a patient had died just weeks before at the hands of defendant Tracy

Sambo, M.D. performing the same or similar procedure.

all} A|[BStt 1O443 3|4

=

‘OZ |Udy -

Lé0g

 
Case: 1:21-cv-00088-SNLJ Doc. #: 5 Filed: 06/14/21 Page: 5 of 9 PagelD #: 41

13. That as a direct and proximate result of the negligence and carelessness of
defendants as aforesaid, plaintiff Victoria Barnett was seriously, painfully and
permanently injured in the following respects, to-wit: that plaintiff Victoria Barnett
suffered from and continues to suffer from injury to her ductal system, liver, abdomen,
abdominal pain, fatigue, lack of energy, loss of a portion of her liver, scarring, incisional
pain, and disfigurement; that plaintiff was required to undergo multiple surgical
procedures and hospitalizations as a result of her injuries, and will require additional
surgeries including resection of her liver; that plaintiff continues to suffer from internal
and external scarring and disfigurement and physical disabilities; that plaintiff will
require lifetime medical care and may require additional surgical procedures as a result
of her injuries; that plaintiff suffers from great pain of body and mind, and other
conditions as a result of her injuries; that plaintiff Victoria Barnett has suffered loss of
work and income and will in the future continue to lose sums as a result of her injuries;
that medical expenses have been incurred as a result of plaintiff's injuries in a sum still
to be determined but in excess of One Hundred Thousand Dollars ($100,000.00) and
additional sums will be required for medical expenses into the future; that plaintiff has
suffered loss of work and income, and her ability to work and earn income has been
impaired and limited in an amount to be determined. That all of the injuries and effects
above referred to are serious, permanent and progressive, and the function and use of
the aforesaid parts and organs are impaired, diminished, and made painful.

WHEREFORE, plaintiff Victoria Barnett prays judgment against defendants
Poplar Bluff Regional Medical Center, LLC, Poplar Bluff HMA Physician Management,

LLC, and Tracy Sambo, M.D. for such sums which are fair and reasonable in excess of

~ laying - payly Aye:

t

F'n judy

eQ

 
Case: 1:21-cv-00088-SNLJ Doc. #: 5 Filed: 06/14/21 Page: 6 of 9 PagelD #: 42

Twenty-Five Thousand Dollars ($25,000.00) to compensate her for her injuries and
damages suffered together with costs expended herein, and for such other Orders as
this Court deems just and proper.

COUNT II - NEGLIGENCE/NEGLIGENT CREDENTIALING — POPLAR BLUFF
REGIONAL MEDICAL CENTER, LLC AND POPLAR BLUFF HMA PHYSICIAN
MANAGEMENT, LLC

COMES NOW Plaintiff, Victoria Barnett, by and through her counsel, and for her
Count II against defendants Poplar Bluff Regional Medical Center, LLC and Poplar Bluff
HMA Physician Management, LLC, states as follows:

1. Plaintiff incorporates by reference paragraphs 1 through 13 of Count | of
Plaintiffs Petition as though fully set forth herein.

2. Upon information and belief, on March 28, 2019, defendant Tracy Sambo,
M.D., performed a laparoscopic cholecystectomy on patient Linda Haislip at defendant
Poplar Biuff Regional Medical Center, LLC, and during said procedure severed one of
Linda Haislip’s arteries, causing her to lose between one and a half and two and a half
liters of blood, and pass away from those injuries after being cardioverted numerous
times.

3. That defendants Poplar Bluff Regional Medical Center, LLC and Poplar Bluff
HMA Physician Management, LLC, knew of the surgical death that occurred a mere 40
days before plaintiff Victoria Barnett’s laparoscopic cholecystectomy performed by
Tracy Sambo, M.D., and should have taken actions to assure the surgical competency
of Tracy Sambo, M.D., before allowing her to perform further procedures and in
particular the same type of surgery subsequently performed on plaintiff.

4, That defendants Poplar Bluff Regional Medical Center, LLC and Poplar Bluff

ala

(WCuwyD

SIN - pays Ayes

Judy-- J

ZOz “Si

iZO- |

Aa oc

 
Case: 1:21-cv-00088-SNLJ Doc. #: 5 Filed: 06/14/21 Page: 7 of 9 PagelD #: 43

HMA Physician Management, LLC possessed a duty to properly investigate and
determine the competence of Tracy Sambo, M.D. in allowing her surgical privileges and
to disallow such privileges, should Tracy Sambo, M.D. had been found not competent to
perform laparoscopic cholecystectomy procedures,

5. Defendants Poplar Bluff Regional Medical Center, LLC and Poplar Bluff HMA
Physician Management, LLC also bore the responsibility to protect and otherwise warn
patients such as plaintiff of information they possessed regarding a surgeon, Tracy
Sambo, M.D., with incompetent ability to perform laparoscopic cholecystectomy, and
whose actions lead to the death of a patient during surgery just 40 days prior.

6. That Poplar Bluff Regional Medical Center, LLC and Poplar Bluff HMA
Physician Management, LLC, had a duty to review Tracy Sambo, M.D.'s credentials and
background through the hospital’s application process before granting her continuing
surgical and staff privileges, following the death of Linda Haislip.

7. That defendants Poplar Bluff Regional Medical Center, LLC and Poplar Bluff
HMA Physician Management, LLC had a duty to periodically review the reappointment
and continuing surgical privileges of Tracy Sambo, M.D. especially after the death of
Linda Haislip on March 28, 2019.

8. Defendants Poplar Bluff Regional Medical Center, LLC and Poplar Bluff HMA
Physician Management, LLC, acting through their staff were negligent in the following
particulars, to-wit:

a. They failed in their duty to select and retain competent physicians and
surgeons seeking staff privileges, and investigate same, specifically Tracy Sambo,

M.D.;

aly

Ayeawoyo

t=}

p

ang

37 judy -

 
Case: 1:21-cv-00088-SNLJ Doc. #: 5 Filed: 06/14/21 Page: 8 of 9 PagelD #: 44

b. Defendants were negligent in granting staff privileges to Tracy Sambo,
M.D., and continuing those surgical privileges after the death of Linda Haislip, by failing
to perform an adequate investigation and/or by simply ignoring facts uncovered by its
investigation;

c. Defendants were negligent in granting staff and surgical privileges to
Tracy Sambo, M.D., or failing to restrict or limit those surgical privileges, after the death
of Linda Haislip, M.D. by failing to perform an adequate investigation and/or by simply
ignoring facts uncovered by its investigation;

d. Defendants were negligent in failing to warn plaintiff Victoria Barnett
that Tracy Sambo, M.D. was lacking in competence to perform laparoscopic
cholecystectomy procedures upon her and otherwise allowing Tracy Sambo, M.D. to
treat plaintiff Victoria Barnett and causing her injury as detailed in this Petition, and
failed to warn her that defendant Tracy Sambo, M.D., had just recently caused the
death of a patient while performing the same or similar surgery just 40 days prior.

9, That as a direct and proximate result of the negligence and carelessness of
defendants as aforesaid, plaintiff Victoria Barnett was seriously, painfully and
permanently injured in the respects as detailed in Paragraph 13 of Count | of this
Petition.

WHEREFORE, plaintiff Victoria Barnett prays judgment against defendants
Poplar Bluff Regional Medical Center, LLC and Poplar Bluff HMA Physician
Management, LLC for such sums which are fair and reasonable in excess of Twenty-

Five Thousand Dollars ($25,000.00) to compensate her for her injuries and damages

Mm

\BdUBOB]

 
Case: 1:21-cv-00088-SNLJ Doc. #: 5 Filed: 06/14/21 Page: 9 of 9 PagelD #: 45

suffered together with costs expended herein, and for such other Orders as this Court

deems just and proper.

LAW OFFICE OF JOHN S. WALLACH, P.C.

BY _“S/John S. Wallach
John S. Wallach, #30939
Bruce J. Weingart, #38190
1034 S. Brentwood, Suite 1900
St. Louis, MO 63117
(314) 241-2500
(314) 2471-2215 Fax
John@wallachwolff.com
Bruce@wallachwolff.com

 

Attorneys for Plaintiff

4

- pall-] Alfesiuosj99]

na

8c judy = 13)

Lzoz

-Wed €F:20 -

 
